

116 S4212 RS: Civil Justice for Victims of China-Originated Viral Infections Diseases Act
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 504116th CONGRESS2d SessionS. 4212IN THE SENATE OF THE UNITED STATESJuly 20, 2020Ms. McSally (for herself, Mr. Hawley, Mrs. Blackburn, Mr. Cotton, Mr. Tillis, Mr. Rounds, Mr. Graham, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJuly 30, 2020Reported by Mr. Graham, without amendmentA BILLTo amend title 28, United States Code, to strip foreign sovereign immunity of certain foreign states to secure justice for victims of novel coronavirus in the United States.1.Short titleThis Act may be cited as the Civil Justice for Victims of China-Originated Viral Infections Diseases Act or the Civil Justice for Victims of COVID Act.2.Responsibility of foreign states for reckless actions or omissions causing the COVID–19 global pandemic in the United States(a)ResponsibilityChapter 97 of title 28, United States Code, is amended by inserting after section 1605B the following:1605C.Responsibility of foreign states for reckless actions or omissions causing the COVID–19 global pandemic in the United States(a)Responsibility of foreign statesA foreign state shall not be immune from the jurisdiction of the courts of the United States in any case in which money damages are sought against a foreign state for death or physical or economic injury to person, property, or business occurring in the United States following any reckless action or omission (including a conscious disregard of the need to report information promptly or deliberately hiding relevant information) of a foreign state, or of any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, that caused or substantially contributed to the COVID–19 global pandemic in the United States, regardless of where the action or omission occurred.(b)Rule of constructionA foreign state shall not be subject to the jurisdiction of the courts of the United States under subsection (a) on the basis of an omission or act that constitutes mere negligence.(c)Jurisdiction(1)Exclusive jurisdictionThe courts of the United States shall have exclusive jurisdiction in any action in which a foreign state is subject to the jurisdiction of a court of the United States under subsection (a).(2)Additional authority to issue ordersIn addition to authority already granted by other laws, the courts of the United States shall have jurisdiction to make and issue any writ or order of injunction necessary or appropriate for the enforcement of this section, including pre-judgment injunctions related to transfer or disposal of assets. (d)InterventionThe Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under subsection (a) for the purpose of seeking a stay of the civil action, in whole or in part.(e)Stay(1)In generalA court of the United States may stay a proceeding against a foreign state if the Secretary of State certifies that the United States is engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought. In exercising its discretion under this subsection, the court shall balance the interests of the United States with the interests of the plaintiffs in a timely review of their claims.(2)Duration(A)In generalA stay under this section may be granted for not more than 180 days.(B)Extension(i)In generalThe Attorney General may petition the court for an extension of the stay for additional periods not to exceed 180 days.(ii)RecertificationA court may grant an extension under subparagraph (A) if the Secretary of State recertifies that the United States remains engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought. In choosing whether to grant an extension, the court shall balance the interests of the United States with the interests of the plaintiffs in a timely review of their claims..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any action or omission described in section 1605C of title 28, United States Code, as added by that subsection, that occurred before, on, or after the date of enactment of this Act.(c)Removal of immunity from attachment or executionSection 1610 of title 28, United States Code, is amended—(1)in subsection (a)(7), by striking section 1605A or section 1605(a)(7) (as such section was in effect on January 27, 2008) and inserting section 1605A, section 1605(a)(7) (as such section was in effect on January 27, 2008), or section 1605C;(2)in subsection (b)(2), by striking or 1605(b) and inserting , 1605(b), or 1605C; (3)by striking subsection (d) and inserting the following:(d)The property of a foreign state, as defined in section 1603(a) of this chapter, used for a commercial activity in the United States, shall not be immune from attachment prior to the entry of judgment in any action brought in a court of the United States or of a State, or prior to the elapse of the period of time provided in subsection (c) of this section, if—(1)the foreign state has explicitly waived its immunity from attachment prior to judgment, notwithstanding any withdrawal of the waiver the foreign state may purport to effect except in accordance with the terms of the waiver;(2)the purpose of the attachment is to secure satisfaction of a judgment that has been or may ultimately be entered against the foreign state, and not to obtain jurisdiction; or(3)the attachment relates to a claim for which the foreign state is not immune under section 1605C.; and(4)in subsection (g)(1), in the matter preceding subparagraph (A), by striking 1605A and inserting 1605A or 1605C. (d)Cause of actionAny citizen or resident of the United States injured in his or her person, property, or business by reason of any reckless action or omission (including a conscious disregard of the need to report information promptly or deliberately hiding relevant information) of a foreign state, or of any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, that caused or substantially contributed to the COVID–19 global pandemic in the United States, regardless of where the action or omission occurred, may sue therefor in any appropriate district court of the United States and shall recover threefold the damages he or she sustains and the cost of the suit, including attorney's fees.(e)Enforcement by state attorneys generalAny State, on its own behalf or on behalf of the citizens or residents of the State, may bring a civil action under subsection (d) in a district court of the United States. Nothing in this Act may be construed to prevent a State from exercising its powers under State law.(f)Time limitation on the commencement of civil actionNotwithstanding any other provision of law, a civil action arising under subsection (d) may be commenced up to 20 years after the cause of action accrues. (g)Technical and conforming amendmentThe table of sections for chapter 97 of title 28, United States Code, is amended by inserting after the item relating to section 1605B the following:1605C. Responsibility of foreign states for reckless actions or omissions causing the COVID–19 global pandemic in the United States..July 30, 2020Reported without amendment